EXHIBIT32.1 CERTIFICATION Pursuant to 18U.S.C. §1350, the undersigned officer of Interactive Brokers Group,Inc. (the “Company”) hereby certifies that the Company’s Quarterly Report on Form10-Q for the quarter ended June30, 2010 (the “Report”) fully complies with the requirements of Section13(a)or 15(d), as applicable, of the Securities Exchange Act of 1934 and that the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. By: /s/ Thomas Peterffy Name: Thomas Peterffy Title: Chairman, Chief Executive Officer and President Date: August9, 2010 The foregoing certification is being furnished solely pursuant to 18U.S.C. §1350 and is not being filed as part of the Report or as a separate disclosure document.
